Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.270   Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                  2:18-CR-20155-TGB-MKM-1

                   Plaintiff,
                                                ORDER DENYING
                                           DEFENDANT’S EMERGENCY
       v.                                         MOTION FOR
                                            COMPASSIONATE RELEASE
 CORY BRANT,                               (ECF NO. 38) AND ORDERING
                                            TRANSFER OF DEFENDANT
                   Defendant.                  FROM FCI ELKTON




                                I. Introduction

      On April 20, 2018, Defendant Cory Brant pled guilty to two counts

of possession with intent to distribute controlled substances, one count of

felon in possession of a firearm, and one count of possession of a firearm

in furtherance of a drug trafficking crime. ECF No. 17. On August 27,

2018, Mr. Brant was sentenced to 50 months on the first three counts to

run concurrent; and 60 months on the final count to run consecutive to

all other counts, to be followed by three years of supervised release. ECF

No. 24. The Bureau of Prisons (“BOP”) indicates that Brant currently has

a release date of December 13, 2025.

      Presently before the Court is Mr. Brant’s Emergency Motion for

Compassionate Release filed May 4, 2020. ECF No. 38. The Government

                                       1
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.271   Page 2 of 17




filed its Response on May 11, 2020 (ECF No. 41) and Mr. Brant replied

on May 13, 2020 (ECF No. 42). For the reasons that follow, the Court will

DENY Defendant’s Motion (ECF No. 38) but recommends that the BOP

reconsider Mr. Brant’s request for home confinement. Alternatively, the

Court ORDERS that Mr. Brant be immediately transferred from Elkton

FCI in accordance with Judge Gwin’s Order from the Northern District

of Ohio.

                             II. Background

A.    Procedural History

      Cory Brant is 26 years old. On March 8, 2018, Mr. Brant was

charged in an 11-count indictment with possessing with intent to

distribute controlled substances, being a felon in possession of a firearm,

and possession of a firearm in furtherance of a drug trafficking crime.
ECF No. 11. Mr. Brant pled guilty to four counts of the indictment and

this Court sentenced Mr. Brant to 110 months imprisonment, followed by

three years of supervised release. ECF No. 24. Mr. Brant is presently

confined at FCI Elkton and has served 27 of his 110 months of

incarceration. ECF No. 43, PageID.255.

B.    COVID-19

      The novel coronavirus disease of 2019, COVID-19, is a respiratory

illness that is thought to spread mainly from person to person through

respiratory droplets produced when an infected person coughs or sneezes.
See Frequently Asked Questions, Centers for Disease Control and
                                      2
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20    PageID.272    Page 3 of 17




Prevention Coronavirus (May 5, 2020) https://www.cdc.gov/coronavirus/

2019-ncov/faq.html#How-COVID-19-Spreads. Because the droplets can

land in the mouths or noses of people who are nearby or can be inhaled

into the lungs, spread is more likely when people are in close contact with

one another (within about six feet). Id.

      The CDC also indicates that certain classes of individuals are at

higher risk of developing severe illness if exposed to COVID-19, including

“[p]eople with . . . moderate to severe asthma.” People Who Are at Higher

Risk for Severe Illness, Centers for Disease Control and Prevention (Mar.

31,     2020)         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html. Likewise, the CDC has issued

guidance acknowledging that detention facilities “present [] unique

challenges      for     control   of      COVID-19     transmission      among
incarcerated/detained persons, staff, and visitors.” Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional

and       Detention         Facilities,       CDC      (May     7,        2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-deten

tion/guidance-correctional-detention.html. “The CDC noted that many

detention conditions create a heightened risk [for] detainees. These

include: low capacity for patient volume, insufficient quarantine space,

insufficient on-site medical staff, highly congregational environments,

inability of most patients to leave the facility, and limited ability of
incarcerated/detained persons to exercise effective disease prevention
                                          3
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.273   Page 4 of 17




measures (e.g., social distancing and frequent handwashing).” United

States v. Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich.

Mar. 27, 2020).

C.    FCI Elkton

      Mr. Brant seeks early release from his term of imprisonment, citing

concerns about the conditions at FCI Elkton and the BOP’s response to

the alarming rate of the spread of the virus at that facility.

Understandably so. The situation at FCI Elkton appears dire. As of June

2, 2020, 345 inmates have tested positive, seven staff have tested

positive, and nine inmates have died. This does not account for the

additional 109 inmates and 46 staff who have tested positive and

recovered. Currently, FCI Elkton has the second highest mortality rate

in the BOP, behind only Fort Worth FMC, where ten inmates have died.
COVID-19 Cases, Federal Bureau of Prisons (last viewed June 2, 2020),

https://www.bop.gov/coronavirus/. As a sister district court noted, “[t]he

situation at FCI Elkton in particular is alarming . . . Elkton is filled to

capacity and appears to have few tests.” United States v. Rodriguez, No.

2:03-CR-00271-AB-1, 2020 WL 1627331, at *9 (E.D. Pa. Apr. 1, 2020).

      On April 13, 2020, inmates at FCI Elkton brought an emergency

habeas action seeking release due to the alarming spread of COVID-19

throughout the prison. See Wilson v. Williams, 4:20-cv-00794-JG, 2020

WL 1940882 (N.D. Ohio Apr. 22, 2020). The lawsuit was brought on
behalf of all inmates at FCI Elkton, as well as a “Medically Vulnerable
                                      4
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.274   Page 5 of 17




Subclass” consisting of persons of any age who experience, among other

things “moderate to severe asthma.” Id. at *3. Notably, the court

concluded that the petitioners had demonstrated a likelihood of success

on the merits of their Eighth Amendment claim. Id. at *8. The court held

that the petitioners had met the threshold for showing that the

respondents acted with deliberate indifference, pointing to Elkton’s

dormitory-style housing and failure to separate its inmates at least six

feet apart. Id. The court emphasized: “despite their efforts, the Elkton

officials fight a losing battle. A losing battle for staff. A losing battle for

inmates.” Id. at *1. The court ordered Elkton officials to evaluate each

member of the Medically Vulnerable Subclass within two weeks for

“eligibility for transfer out of Elkton through any means, including but

not limited to compassionate release, parole or community supervision,
transfer furlough, or non-transfer furlough.” Id. at *10. “Subclass

members who are ineligible for compassionate release, home release, or

parole or community supervision must be transferred to another BOP

facility where appropriate measures, such as testing and single-cell

placement, or social distancing, may be accomplished.” Id. at *11. Finally,

“[a]ny subclass members transferred out of Elkton may not be returned

to the facility until the threat of the virus is abated or until a vaccine is

available.” Id. While Elkton officials sought an administrative stay of




                                      5
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20      PageID.275   Page 6 of 17




Judge Gwin’s order, the Sixth Circuit declined the request.1 See Wilson

v. Williams, 4:20-cv-00794-JG, ECF No. 46 (May 6, 2020).

      Despite these findings, the Government contends that Mr. Brant is

“being protected by the BOP.” ECF No. 41, PageID.220. They assert that

“FCI Elkton has on-site medical care 16 hours a day,” that “[a] staff

member from the Medical Services tours housing units daily,” and

“[w]aterless soap dispensers have been placed in high volume, high risk

areas.” Id. While the Court does not doubt the BOP’s efforts to stop the

growing spread of the infection throughout FCI Elkton, the Court cannot

ignore that two more inmates have died from COVID-19 from the time
that Mr. Brant filed his motion to the writing of this Court’s order. More

inmates have died at FCI Elkton than almost any other BOP facility,2

even though other facilities have experienced exponentially higher

infection rates. See http://www.bop.gov/coronavirus (indicating 5 positive

inmates at FCI Lompoc (895 inmates recovered) and 1 inmate death;

indicating 454 positive inmates at FCI Forest City Low and 0 inmate
deaths). Whatever FCI Elkton is doing, events are conspiring so that it is

not working. See Jo An Bobby-Gilbert, FCI Elkton COVID-19 Cases



1 Mr. Brant has been flagged as a member of this subclass. However, as explained in
greater detail below, Mr. Brant indicates that despite Judge Gwin’s 14-day deadline
to transfer all subclass members out of FCI Elkton, Mr. Brant has yet to be
transferred or even tested for COVID-19. See 4:20-cv-00794-JG, Wilson v. Williams,
ECF No. 35-1, PageID.532; Defendant’s Reply, ECF No. 43, PageID.258.
2 FCI Elkton is behind only Fort Worth FMC, in Fort Worth Texas where, as of June

2, 2020, ten inmates have died from COVID-19.
                                        6
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.276   Page 7 of 17




Among Highest in Prisons, The Business Journal (Apr. 22, 2020)

https://businessjournaldaily.com/fci-elkton-covid-19-cases-among-

highest-in-prisons/; Brandon Brown, Portman Urges Increase in COVID-

19 Testing at FCI Elkton, WFMJ (Apr. 27, 2020) https://www.

wfmj.com/story/42061005/portman-urges-increase-in-covid19-testing-at-

fci-elkton.

                               III. Analysis

      Criminal defendants may move for compassionate release pursuant

to 18 U.S.C. § 3582, as amended by the First Step Act of 2018:
            (A) the court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights to
      appeal a failure of the Bureau of Prisons to bring a motion on
      the defendant’s behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release
      with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the
      extent they are applicable, if it finds that—
            (i) extraordinary and compelling reasons warrant such
      a reduction.
18 U.S.C. § 3582(c)(1)(A)(i). In applying this provision, two key questions

arise. The first is whether the defendant has exhausted his or her

administrative remedies. The second is whether extraordinary and

compelling reasons, as well as the defendant’s own history and

characteristics, warrant a reduction of the defendant’s sentence.

                                      7
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20       PageID.277    Page 8 of 17




Application Note 1 to U.S.S.G. § 1B1.13 states in pertinent parts that

extraordinary and compelling reasons exist when:
            (A) Medical Condition . . .
                  (ii) The defendant is – (I) suffering from a serious
      physical or medical condition, (II) suffering from a serious
      functional or cognitive impairment, or (III) experiencing
      deteriorating physical or mental health because of the aging
      process, that substantially diminishes the ability of the
      defendant to provide self-care within the environment of a
      correctional facility and from which he or she is not expected
      to recover.
            ...
           (D) Other Reasons. – As determined by the Director of
      the Bureau of Prisons, there exists in the defendant’s case an
      extraordinary and compelling reason other than, or in
      combination with, the reasons described in subdivisions (A)
      through (C).

Brant contends that his medical condition paired with the serious and
heightened risks posed by the COVID-19 crisis in a prison setting (and

particularly      FCI   Elkton)     present    “other    reasons”       warranting

compassionate release. ECF No. 38, PageID.163-64.

A.    Exhaustion of administrative remedies

      In this case, Mr. Brant has satisfied the statutory requirement of

exhaustion. Mr. Brant sent a letter to the FCI Elkton warden on March

29, 2020, (ECF No. 41-3) and the BOP denied his request to bring a

motion on his behalf on April 22, 2020 (ECF No. 41-4).3


3The Court notes that it is clear from the BOP’s response that it only evaluated Mr.
Brant’s request using pre-COVID-19 compassionate release guidance. ECF No. 41-4
                                         8
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20       PageID.278   Page 9 of 17




B.    Whether extraordinary and compelling reasons warrant
      Brant’s release
      i.    The BOP’s Consideration of U.S.S.G. § 1B1.13

      The Sentencing Commission provides a policy statement regarding

sentencing reductions under § 3582(c)(1)(A). That statement, contained

in U.S.S.G. § 1B1.13, has not been updated in the year and a half since §

3582(c)(1)(A) was amended in 2018. Consequently, § 1B1.13 speaks only

to more restrictive criteria for seeking a reduction in sentence—i.e., a

motion brought by the BOP where the defendant is “suffering from a
terminal illness,” or “experiencing a serious deterioration in physical or

mental health because of the aging process.” § 1B1.13(A)-(B). Therefore,

the policy statement does not reflect motions like the instant one—
brought by a defendant on the grounds of high risk of severe illness

and/or death as a result of COVID-19. See United States v. Redd, 2020

WL 1248493, at *6 (E.D. Va. Mar. 16, 2020) (“[T]here does not currently
exist, for purposes of satisfying the First Step Act’s ‘consistency’

requirement, an ‘applicable policy statement.’”); id. at n.11 (collecting

cases).



(citing BOP Program Statement No. 5050.50). That guidance recommends that the
BOP only move to release when the defendant presents with a terminal or otherwise
debilitating medical condition. Id. The Government here also appears to endorse that
position, (ECF No. 41, PageID.227) despite the overwhelming evidence that pre-
existing conditions like diabetes, hypertension, and moderate to severe asthma—
conditions that would not otherwise be considered terminal or debilitating—could
increase the potential for serious disability or death if also diagnosed with COVID-
19.
                                         9
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.279   Page 10 of 17




       That being said, Application Note 1 to § 1B1.13 defines

 “extraordinary and compelling reasons,” as encompassing “other

 reasons” beyond those enumerated in subdivisions (A) through (C), in

 other words, where “there exists in the defendant’s case an extraordinary

 and compelling reason other than, or in combination with, the reasons

 described in subdivisions (A) through (C).” Therefore, “extraordinary and

 compelling reasons” can exist from the “medical condition of the

 defendant” other than a terminal illness or age-related debilitating

 medical condition. See United States v. Guzman Soto, No. 1:18-cr-10086-

 IT, 2020 WL 2104787, at *3 (D. Mass. May 1, 2020) (“[T]he Attorney

 General, in giving direction to the Director of the Bureau of Prisons, has

 recognized that COVID-19 is an extraordinary and compelling factor

 which may be considered, alongside other factors, when determining
 whether home confinement is merited for certain prisoners.”). And here,

 the COVID-19 pandemic, paired with a medical condition known to

 exacerbate the risk of substantial injury or death, is an extraordinary

 and compelling factor which may be considered. See Miller v. United

 States, No. 16-20222, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020)

 (“Miller has presented ‘Other Reasons’ in combination with his serious

 medical conditions, to warrant compassionate release.”).




                                      10
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.280   Page 11 of 17




       ii.   Defendant’s high risk of severe illness and/or death
             from COVID-19

       Mr. Brant alleges that he is among a vulnerable population that is

 at high risk of complications should he contract the virus. He is male, 26

 years old, and states that he has “a history of moderate to severe

 bronchial asthma” that has required treatment in the past. ECF No. 38,

 PageID.165. Mr. Brant provides evidence of his history of asthma via a

 letter from his family physician verifying Mr. Brant’s history of

 “moderate to severe bronchial asthma,” (ECF No. 38-2), and an

 emergency department report from July 2016, where he presented with

 wheezing and shortness of breath and was diagnosed with acute

 bronchitis and acute asthma exacerbation (ECF No. 38-3). Doctors
 administered Albuterol and Atrovent nebulizer treatments, and he was

 sent home with steroids and breathing treatments. Id. Defense counsel

 also reports that Mr. Brant presented to the emergency room on at least

 one other occasion for issues related to his asthma. ECF No. 38,

 PageID.166.

       Mr. Brant’s history of asthma did not go undocumented while

 incarcerated. His Presentence Investigation Report indicates that he

 reported having asthma “that worsens with seasonal changes” although

 he was not presently on any medications. Id. And while Mr. Brant spent
 some period of time incarcerated without being treated for his moderate

 to severe bronchial asthma, in early March 2020, Mr. Brant twice


                                      11
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.281   Page 12 of 17




 presented to prison medical personnel complaining of shortness of

 breath, wheezing, and difficulty breathing. ECF No. 42 (sealed). Medical

 personnel did not appear to believe Mr. Brant was feigning his illness, as

 evidenced by the Mometasone Furoate, Albuterol inhaler, and Albuterol

 nebulizer they administered and prescribed. Id. As Mr. Brant has a

 documented illness that is known to increase the risk of severe illness or

 death if he also contracts COVID-19, this factor weighs in favor of release.
       iii.    Defendant’s risk of exposure at FCI Elkton

       As explained above, Mr. Brant is currently incarcerated at FCI

 Elkton, a BOP facility that has been hit among the hardest by COVID-

 19 in terms of prisoners who have died due to the virus. Some of the

 inmates at FCI Elkton were the subject of the judicial order in the Wilson

 case directing the BOP to relocate at-risk prisoners out of that facility by
 “compassionate release, parole or community supervision, transfer

 furlough, or non-transfer furlough.” Wilson, 2020 WL 1940882, at *10.

 Mr. Brant is among that group. Wilson, 4:20-cv-000794, ECF No. 35-1,
 PageID.532. However, Mr. Brant has not been transferred from FCI

 Elkton. Mr. Brant indicates in his reply that as of May 13, 2020, he is

 still housed as FCI Elkton and has not been screened for COVID-19. ECF
 No.     43,     PageID.257.    See     also    BOP      Inmate       Locator,

 https://www.bop.gov/inmateloc/ (indicating that as of June 2, 2020, Mr.

 Brant is housed at FCI Elkton). Mr. Brant summarized his reasonable

 skepticism and concern well: “[t]he notion that he can count on the
                                      12
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.282   Page 13 of 17




 institution to protect him as the death rates at that institution continue

 to climb is frightening.” Id. And as a May 19, 2020 order by Judge Gwin

 acknowledges, Elkton officials “have made poor progress in transferring

 subclass members out of Elkton through the various means referenced in

 the Court’s preliminary injunction Order.” Wilson, 4:20-cv-000794, ECF

 No. 85, PageID.1126 (“As of May 8, 2020, five subclass members were

 ‘pending [home confinement] community placement,’ Six inmates were

 identified as maybe qualifying for home confinement. No inmates were

 deemed eligible for furlough transfer.”)

       COVID-19 has clearly found its way into FCI Elkton, and the BOP’s

 response to the spreading viral infections in the facility has already been

 classified as “deliberately indifferent” by one court. Wilson, 2020 WL

 1940882, at *8. Further, Mr. Brant is among the prison population at
 elevated risk of complications from the disease. While Mr. Brant is not

 within the category of persons recognized by the CDC as high-risk due to

 age—he is only 26 years old—Mr. Brant has medical records showing

 that he has displayed symptoms of, and been diagnosed with, “moderate

 to severe bronchial asthma.” ECF No. 38-2. “Moderate” or “severe”

 asthma are the grades of the condition recognized by the CDC as

 triggering a heightened risk. And unlike the case cited by the

 Government where Judge Lawson denied compassionate release, Mr.

 Brant has documented moderate to severe asthma. See ECF No. 41,


                                      13
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.283   Page 14 of 17




 PageID.227 (citing United States v. Collins, No. 17-20360 (E.D. Mich.

 May 5, 2020) (Lawson, J.)). This factor also weighs in favor of release.


 C.    Consideration of sentencing factors under 18 U.S.C. §
       3553(a)

       But even if the Court finds that extraordinary and compelling
 reasons may weigh in favor of release, the Court may not grant

 compassionate release unless doing so would be consistent with 18 U.S.C.

 § 3553(a). Section 3582(c)(1)(A) provides, in relevant part, that courts
       may reduce [a] term of imprisonment (and may impose a term
       of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term
       of imprisonment) after considering the factors set forth in
       section 3553(a) to the extent they are applicable.

 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) directs courts to “impose a

 sentence sufficient but not greater than necessary to comply with the

 purposes” of sentencing, which are:
       (A) to reflect the seriousness of the offense, to promote respect
       for the law, and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant;
       and
       (D) to provide the defendant with needed educational or
       vocational training, medical care, or other correctional
       treatment in the most effective manner;
 18 U.S.C. § 3553(a)(2).

       This Court sentenced Mr. Brant to a 110-month sentence. It did not

 do so lightly and believed that a 110-month sentence was sufficient but
                                      14
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20            PageID.284   Page 15 of 17




 not greater than necessary to comply with the purposes of sentencing. At

 this time, Mr. Brant have served only a small portion—27 months—of his

 sentence. ECF No. 43, PageID.255. But as other courts have recognized,

 COVID-19 has altered the landscape of “sufficient but not greater than

 necessary.” United States v. Mel, 2020 WL 2041674, at *3 (D. Md. Apr.

 28, 2020) (finding release appropriate where “the actual severity of the

 sentence as a result of the COVID-19 outbreak exceeds what the Court

 anticipated at the time of sentencing”). When this Court sentenced Mr.

 Brant to 110 months in the BOP, it did not sentence him to the possibility

 of contracting a potentially deadly virus. That said, the Court is

 attempting to fashion relief for Mr. Brant that will best protect his health

 situation,4 but also consider § 3553 factors that underlay the purpose for

 the particular sentence that was imposed. That consideration must now

 take into account that the BOP has decided not to provide relief to Mr.

 Brant, so the question of how the dangerous conditions caused by COVID-

 19 affects the § 3553 factors is clearly raised. Mr. Brant’s 110-month
 sentence complies with § 3553. But the Court reserves the right to

 reconsider this, and the remainder of the § 3553 factors, should the BOP

 not comply with this Court’s Order.




 4   The Court’s relief is explained in greater detail below.
                                              15
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20   PageID.285   Page 16 of 17




 D.    BOP should reconsider Defendant’s request for release to
       home confinement and shall transfer Defendant out of FCI
       Elkton as previously ordered

       While the Court concludes that a reduction in sentence is not

 warranted, this Court strongly recommends that the BOP reconsider its

 denial of Mr. Brant’s request for release to home confinement for all of

 the reasons stated above. As explained, it appears the BOP relied on

 guidelines that do not account for the extraordinary circumstances that

 COVID-19 poses, particularly in FCI Elkton for an individual with
 moderate to severe asthma, and the Court urges the BOP to do so. See

 United States v. Doshi, No. 13-20349, ECF No. 145 (E.D. Mich. Mar. 31,

 2020) (Tarnow, J.) (recognizing that with respect to an inmate’s

 placement during the remainder of his sentence, the BOP has sole

 authority).

       Because Mr. Brant has already been designated as a member of the
 Medical Subclass in the Wilson litigation and has already been ordered

 to be transferred out of FCI Elkton by Judge Gwin, he has a legal right

 to transfer arising from that Order upon which a typical federal prisoner

 may not rely. While normally a district court leaves decisions regarding

 the placement of prisoners to the discretion of the BOP, the unique

 circumstances here involve a court order that is not being carried out.
 The Court therefore will ORDER that the BOP transfer Mr. Brant from

 FCI Elkton as required by Judge Gwin’s order. To effectuate this order,

 the Government shall file a written report to the Court within fourteen
                                      16
Case 2:18-cr-20155-TGB-MKM ECF No. 44 filed 06/02/20       PageID.286    Page 17 of 17




 (14) days of the date of this Order demonstrating the efforts undertaken

 to accomplish the transfer of Mr. Brant from Elkton.5 The Court may

 reconsider Mr. Brant’s motion for compassionate release if the report

 indicates that Mr. Brant has not been transferred.

                                 IV. Conclusion

       For the reasons discussed herein, the Court DENIES Defendant’s

 Emergency Motion for Compassionate Release (ECF No. 38). However,
 the Court recommends the BOP to reconsider its decision that Mr. Brant

 is not eligible for home confinement and ORDERS that Mr. Brant shall

 be transferred from FCI Elkton in accordance with Judge Gwin’s Order.
 See Wilson, 2020 WL 1940882 at *11. Within 14 days of the date of this

 Order, the government SHALL FILE A STATUS REPORT indicating

 the steps taken to effectuate Mr. Brant’s transfer.



       IT IS SO ORDERED.


       DATED: June 2, 2020.

                                       BY THE COURT:


                                       /s/Terrence G. Berg
                                       TERRENCE G. BERG
                                       United States District Judge


 5 The Court recognizes that the BOP must comply with BOP policy of quarantining
 inmates for 14 days prior to transfer out of Elkton. Wilson, 2020 WL 1940882 at *11.
                                         17
